Filed 3/9/16 P. v. Powell CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----




THE PEOPLE,                                                                                  C079983

                   Plaintiff and Respondent,                                   (Super. Ct. Nos. CRF132822,
                                                                                 CRF141331, CRF142248)
         v.

RACHEL LOUISE POWELL,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment. We provide
the following brief description of the facts and procedural history of the case.
(See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)




                                                             1
                                       BACKGROUND

        In April 2015, defendant Rachel Louise Powell pleaded guilty to three counts in
three different cases.1 The trial court sentenced her to an aggregate term of four years.
In each case, the trial court also ordered defendant to pay a $300 restitution fine (Pen.
Code, § 1202.4) and a $300 parole revocation fine (Pen. Code, § 1202.45). In two of the
cases, the trial court had previously ordered a probation revocation fine of $300 each.
(Pen. Code, § 1202.44.) Accordingly, the trial court also ordered those previously stayed
probation revocation fines due and payable.2
        Approximately one month later, defendant filed a motion for a hearing to
reconsider her ability to pay the restitution fines. Defendant contended the trial court
imposed an excessive restitution fine of $600 and did not consider her ability to pay the
restitution fines. The trial court denied defendant’s motion. On July 30, 2015, defendant
filed a timely notice of appeal.

                                        DISCUSSION

        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, supra, 25 Cal. 3d 436,
requesting the court to review the record and determine whether there are any arguable
issues on appeal. Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. We have undertaken an examination
of the entire record pursuant to Wende, and we find no arguable error that would result in
a disposition more favorable to defendant.



1   The facts underlying these convictions are not contained in the record on appeal.
2 The record of the proceedings in which defendant was granted probation are not
contained in our record on appeal.

                                              2
                                   DISPOSITION

     The judgment is affirmed.



                                                 HULL   , J.



We concur:



     NICHOLSON          , Acting P. J.



     BUTZ               , J.




                                         3